DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Inventions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group 1, claim(s) 115-123, drawn to a kit comprising a container comprising opioid multiparticulates comrpsiing oxycodone or a pharmaceutically acceptable salt thereof, and an abuse resistant release controlling agent; and a container comprising opioid antagonist multiparticulates comprising methylnaltrexone or a pharmaceutically acceptable slat thereof, wherein the opioid antagonist multiparticulates are encapsulate with a release delaying agent or a release controlling agent. 
Group 2, Claim(s) 124 method for preparing a kit.
Group 3, Claims 125-131, drawn to a kit
Group 4, Claim 132, drawn to a kit
Group 5, Claims 133-141, drawn to a composition comprising (a) opioid multiparticulates comprising oxycodone or a pharmaceutically acceptable salt thereof, and (ii) an abuse resistant release controlling agent; and (b) opioid antagonist multiparticulates comprises methylnaltrexone or a pharmaceutically acceptable salt of methylnaltrexone, wherein (i) the opioid antagonist multiparticulates are encapsulated with a release delaying agent or (ii) the opioid multiparticulates and the opioid antagonist multiparticulates are suspended in a liquid comprising a viscosity modifier and a flavoring agent. 
Group 6, Claims 142-151, drawn to a composition comprising opioid antagonist multi-particulates comprising methylnaltrexone or a pharmaceutically acceptable salt of methylnaltrexone, wherein (i) the opioid antagonist multiparticulates are encapsulated with a release delaying agent, or (ii) the opioid antagonist multiparticulates comprise a release controlling agent, and wherein the opioid antagonist multiparticulates are suspended in a liquid comprising a viscosity modifier and a flavoring agent. 
Group 7, Claims 152-157, drawn to a composition comprising opioid multiparticulates comprising (i) oxycodone or a pharmaceutically acceptable salt thereof, and (ii) an abuse resistant release controlling agent; wherein the opioid multiparticulates are suspended in a liquid comprising a viscosity modifier and a flavoring agent.
Group 8, Claims 158-161, drawn to a composition comprising:
opioid multiparticulates comprising oxycodone hydrochloride, and an abuse resistant release controlling agent selected from the group consisting of: hydrogenated castor oil, carnauba wax, beeswax, glyceryl dibehenate, a polysaccharide, a mixture of polyethylene oxide having an approximate molecular weight of from about 1,000,000 to about 2,000,000 with polyethylene oxide having an approximate molecular weight of from about 5,000,000 to about 7,000,000, and mixtures thereof; and
opioid antagonist multiparticulates comprising methylnaltrexone bromide, wherein (i) the opioid antagonist multiparticulates are encapsulated with a release delaying agent selected from the group consisting of: polyvinyl acetate phthalate, hypromellose phthalate, methacrylic acid and ethyl acrylate copolymer, methyl methacrylate copolymer (1:1), cellulose acetate phthalate, hypromellose acetate succinate, poly (methyl acrylate-co-methyl methacrylate-co-methacrylic acid) 7:3:1, methacrylic acid and methylmethacrylate copolymer (1:2), and mixtures thereof; or (ii) the opioid antagonist multiparticulates comprise a release controlling agent selected from the group consisting of: hypromellose, polyvinyl acetate, ethyl cellulose, beeswax, carnauba wax, hydrogenated castor oil, glyceryl behenate, triglycerides, and mixtures thereof; and
wherein the opioid multiparticulates and the opioid antagonist multiparticulates are suspended in a liquid comprising a viscosity modifier and a flavoring agent, a filler-sweetener, and a pH modifier.
Group 9, Claims 162-166, drawn to a composition comprising (a) opioid multiparticulates comprising (i) oxycodone or a pharmaceutically acceptable salt of oxycodone, and (ii) an abuse resistant release controlling agent; and (b) opioid antagonist multiparticulates comprising methylnaltrexone or a pharmaceutically acceptable salt of methylnaltrexone, wherein (i) the opioid antagonist multiparticulates are encapsulated with a release delaying agent or (ii) the opioid antagonist multiparticulates comprise a release controlling agent.
Group 10, Claims 167, drawn to a method of treatment comprising administering a unit dose of the composition of claim 133 to a subject to treat pain and to treat or prevent a condition selected from the group consisting of: opioid induced constipation, urinary retention, nausea, emesis, dysphoria, ileus, post-operative ileus and gastrointestinal dysfunction.
Group 11, Claims 168-169, drawn to a method of treatment comprising administering to a subject a unit dose of the composition of claim 133, wherein the composition is administered to treat pain and to treat or prevent opioid-induced constipation.
Group 12, Claim 170-172, drawn to a method of treatment comprising administering to a subject a unit dose of the composition of claim 133.
Group 13, Claim 173 and 175, drawn to a method of treatment comprising administering to a subject a unit does of the composition of claim 142 to treat or prevent a condition selected from the group consisting of: opioid induced constipation, urinary retention, nausea, emesis, dysphoria, ileus, post-operative ileus and gastrointestinal dysfunction.
Group 14, Claims 174, drawn to a method of treatment comprising administering to a subject a unit dose of the composition of claim 142, wherein the composition is administered to treat or prevent opioid-induced constipation.
Group 15, Claim 176-177, drawn to a method of treatment comprising administering to a subject a unit dose of the composition of claim 142.
Group 16, Claim 178-182, drawn to a method of treatment comprising administering to a subject a unit dose of the composition of claim 152 wherein the composition is administered to treat pain.
Group 17, Claims 183-188, drawn to a method of treatment comprising administering to a subject a unit dose of the composition of claim 158.
Group 18, Claims 189-194, drawn to a method of treatment comprising administering to a subject a unit dose of the composition of claim 162. 

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups 1 and 3-4 are directed to kits, while Group 2 is a method for preparing a kit. 
Groups 5-9 are directed to compositions.
Group 5 includes a liquid suspension comprising a viscosity modifier and a flavoring agent. Group 9 does not require a liquid suspension comprising a viscosity modifier and a flavoring agent.
Groups 10-18 are directed to methods of treatment.
The kits are distinct from the compositions since the opioid agonist multiparticulates and opioid antagonist multiparticulates are separate, while the compositions include the opioid agonist multiparticulates and opioid antagonist multiparticulates in a composition.
Group 6 (claims 142-151) requires only a composition comprising opioid antagonist multi-particulates comprising methylnaltrexone or a pharmaceutically acceptable salt of methylnaltrexone, wherein (i) the opioid antagonist multiparticulates are encapsulated with a release delaying agent, or (ii) the opioid antagonist multiparticulates comprise a release controlling agent, and wherein the opioid antagonist multiparticulates are suspended in a liquid comprising a viscosity modifier and a flavoring agent. 
Group 7 (claims 152-157) requires only a composition comprising opioid multiparticulates comprising (i) oxycodone or a pharmaceutically acceptable salt thereof, and (ii) an abuse resistant release controlling agent; wherein the opioid multiparticulates are suspended in a liquid comprising a viscosity modifier and a flavoring agent.
Groups 1-5 and 8-18 require a kit or composition comprising a combination of methylnaltrexone and oxycodone/opioid agonist. 
Applicable to group 6: this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Boyd, US 20120136019 and Novotec, US 20160008777. Boyd teaches a kit including a package containing a sealed container or a pharmaceutical composition containing s-methylnaltrexone (smntx), the kit can further include a therapeutic agent other than naltrexone, e.g., an opioid or opioid agonist (Boyd, e.g., 0039). The kit may include opioid tablets (Boyd, e.g., 0224). The kit includes vials (Boyd, e.g., 0224). The kit includes smntx pellets, i.e., multiparticulates, some of which are enterically coated with pH sensitive material (Boyd, e.g., 0224) this appears to be a container comprising opioid antagonist multiparticulates comprising methylnaltrexone encapsulated with a release delaying agent. Boyd teaches compositions for oral use, e.g., suspensions (Boyd, e.g., 0171, 0203-0204) which contain an aqueous based liquid (Boyd, e.g., 0213), and may include a thickening agent, i.e., viscosity modifier (Boyd, e.g., 0221-0222).
Boyd does not expressly teach the suspension includes a flavoring agent. However, Novotec (US 20160008777 A1) teaches a similar kits containing naltrexone (Novotec, e.g., 0091) and including a base vehicle (Novotec, e.g., 0028), which may include, inter alia, flavoring agents and thickening agents (Novotec, e.g., 00129-0130).   
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify a kit/composition as understood from Boyd including methylnaltrexone pellets with an release delaying/controlling agent in a suspension comprising a thickening agent by adding a flavoring agent with a reasonable expectation of success. The skilled artisan would have been motivated to make this modification to improve the flavor of the suspension with a reasonable expectation of success.
Accordingly, the subject matter of Group 6 does not involve an inventive step.

Groups 1-5 and 7-18 lack unity of invention because even though the inventions of these groups require the technical feature of group 6 and further comprising a composition comprising opioid multiparticulates comprising (i) oxycodone or a pharmaceutically acceptable salt thereof, and (ii) an abuse resistant release controlling agent, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Boyd, US 20120136019, Novotec, US 20160008777 and Breder, US 20030069263.
Boyd teaches a kit including a package containing a sealed container or a pharmaceutical composition containing s-methylnaltrexone (smntx), the kit can further include a therapeutic agent other than naltrexone, e.g., an opioid or opioid agonist (Boyd, e.g., 0039). The kit may include opioid tablets (Boyd, e.g., 0224). The kit includes vials (Boyd, e.g., 0224). The kit includes smntx pellets, i.e., multiparticulates, some of which are enterically coated with pH sensitive material (Boyd, e.g., 0224) this appears to be a container comprising opioid antagonist multiparticulates comprising methylnaltrexone encapsulated with a release delaying agent. 
Boyd teaches compositions including smntx and an opioid or opioid agonist, e.g., oxycodone (Boyd, e.g., 0018, 0100, 0114). 
Boyd teaches compositions for oral use, e.g., suspensions (Boyd, e.g., 0171, 0203-0204) which contain an aqueous based liquid (Boyd, e.g., 0213), and may include a thickening agent, i.e., viscosity modifier (Boyd, e.g., 0221-0222).
Boyd does not expressly teach the kit comprising a container comprising the opioid as multiparticulates and the suspending vehicle comprising a thickener and a flavoring agent.
Novotec (US 20160008777 A1) teaches a similar kits containing naltrexone (Novotec, e.g., 0091) and including a base vehicle (Novotec, e.g., 0028), which may include, inter alia, flavoring agents and thickening agents (Novotec, e.g., 00129-0130).   
Breder teaches a container comprising a opioid multiparticulates comprising oxycodone or a pharmaceutically acceptable salt thereof (Breder, e.g., 0045), wherein the oxycodone is formulated as multiparticulates containing a hydrophobic material, i.e., abuse resistant release controlling material (Breder, e.g., 0105). The multiparticulates offer sustained release of oxycodone, i.e., maintain blood concentrations within the therapeutic range but below toxic levels over an extended period of time, thereby enabling once or twice a day administration and are less subject to abuse (Breder, e.g., 0010-0014, and 0046)
It would have been prima facie obvious before the effective filing date of the presently claimed invention to combine the teachings of Boyd, Novotec and Breder to arrive at a kit and composition comprising oxycodone/hydrophobic material multiparticulates and methylnaltrexone pellets in combination with a suspension base comprising a thickening agent and a flavoring agent with a reasonable expectation of success. Since Boyd teaches suspension formulations including a thickening agent and additional excipients, the skilled artisan would have been motivated to include a flavoring agent in the suspension formulation to improve suspension taste. Since Boyd teaches kits and compositions comprising an opioid, e.g., oxycodone, the skilled artisan would have been motivated to use the multiparticulate technique suggested by Breder to enable once or twice a day administration in combination with reduced abuse potential. The skilled artisan would have had a reasonable expectation of success since each of the documents teach kits and compositions for opioids. 
Accordingly, the technical feature shared by Groups 1-18 is not a special technical feature because the technical features shared by Groups 1-18 lacks an inventive step. Therefore, unity of invention between Groups 1-18 is broken.

Reply
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Joint Inventors
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CRAIGO whose telephone number is (571)270-1347.  The examiner can normally be reached on Monday - Friday, 9am - 6pm, PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM CRAIGO/Examiner, Art Unit 1615